DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on May 12, 2022 has been entered and made of record.

Allowable Subject Matter
Claims 22-42, 142, 145-149 and 183 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest the use of a machine-learning model to generate images of biological samples in which the machine-learning model is trained by obtaining a plurality of training images comprising: a microscopic training image of a first type, and a microscopic training image of a second type, generating, based on the training microscopic image of the first type, a plurality of
wavelet coefficients using the machine-learning model, generating, based on the plurality of wavelet coefficients, a synthetic image of the second type, comparing the synthetic image of the second type with the microscopic training image of
the second type, and updating the machine-learning model based on the comparison, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claim Rejections - 35 USC § 103
With respect to claims 22-26, 30, 33, 34 and 183, Applicant’s arguments (Remarks dated May 12, 2022, pages 7-9) have been fully considered and they are persuasive.  Therefore, the previous ground(s) of rejection have been withdrawn.  Upon further consideration and search, claims 22-42, 142, 145-149 and 183 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                       


5/25/2022